UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7566


MICHAEL RAYMOND HAWKINS,

                  Petitioner - Appellant,

          v.

SID HARKLEROAD,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:11-cv-00600-LPA)


Submitted:   April 27, 2015                    Decided:    June 4, 2015


Before AGEE and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Gridley Pruden, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael          Raymond     Hawkins     seeks       to    appeal       the    magistrate

judge’s         order     denying      relief   on    his    28    U.S.C.       § 2254       (2012)

petition. *        The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1)(A) (2012).                 A certificate of appealability will not

issue          absent     “a    substantial      showing          of     the     denial      of   a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this       standard       by    demonstrating        that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);          see    Miller-El   v.   Cockrell,          537 U.S. 322,    336-38

(2003).          When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Hawkins has not made the requisite showing.                                    Accordingly, we

deny       a    certificate       of   appealability         and       dismiss       the    appeal.


       *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2012).



                                                2
We dispense   with    oral   argument   because    the   facts   and   legal

contentions   are    adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3